DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This non-final action is in response to applicant’s amended filing of 09/27/2022.
Claims 1-20 are currently pending and have been examined. Applicant has amended claims 1, 3, 8, 13-14, and 19. Applicant has cancelled claims 7 and 18.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vicenti (U.S. Publication Number 2016/0103451) in view of Xia et al. (CN 107092260 A).
Regarding claim 1, Vicenti discloses A moving method for a self-moving device, comprising steps of:  	driving the self-moving device to move in a first advancing direction (See at least paragraph [0054] and Figs. 1-3); 
 	and determining whether the self-moving device can continue to move in the first advancing direction (See at least paragraph [0055] and [0070] and Figs. 1-3). 
	While Vicenti discloses controlling the self-moving device to perform a first escape preprocessing operation (see Escape Behavior Mode paragraphs [0068]-[0070]),  Vicenti does not explicitly disclose controlling the self-moving device to perform a first escape preprocessing operation, when the self-moving device cannot continue to move in the first advancing direction, the first escape preprocessing operation comprising: controlling the self-moving device to move back and then increasing a rotation speed of a motor of a driving wheel of the self-moving device to move forward.
However, Xia teaches controlling the self-moving device to perform a first escape preprocessing operation, when the self-moving device cannot continue to move in the first advancing direction, the first escape preprocessing operating comprising: controlling the self-moving device to move back and then increasing a rotation speed of a motor of a driving wheel of the self-moving device to move forward (Optionally, the control unit controls the first driving wheel to cross the first obstacle, comprising: Controlling the first drive wheel to travel forward at a first speed, controlling the second drive wheel to travel forward at a second speed, the first speed being greater than or equal to a second speed, the first speed being a constant value. … Optionally, controlling the second driving wheel to cross the first obstacle includes: Controlling the first driving wheel to travel forward at a first speed, controlling the second driving wheel to travel forward at a second speed less than or equal to a second speed less than a preset speed. … As shown in FIG. 1 and FIG. 2, the mobile robot 10 … includes a body 110, a sensing assembly 120, a first driving wheel, a motor (not shown) connected to the first driving wheel 131, a second driving wheel 132, a motor connected to the second driving wheel 132 (Not shown) and the main brush 140. … Movement of the mobile robot 10 in the forward direction means that the mobile robot 10 travels in the positive direction of the X-axis, which is defined as the first travel direction, travels in the reverse direction of the Xaxis, travels in the reverse travel direction, and this direction is defined as the second travel direction. – See at least page 2, paragraphs 14-15 and 18-19; page 5, paragraph 10; and page 9, paragraph 8 and Figs. 9-12, which the Examiner interprets to describe a cleaning robot with both the means of moving backwards and the means of alternatively increasing speeds of each wheel to cross over a raised threshold). 
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the reversible and speed increasing capabilities of the drive wheels of Xia into the self-moving device of Vicenti because they are both directed toward obstacle determining and avoidance systems for self-moving devices. Doing so would allow the device to more easily overcome obstacles while still performing the required operations. 	Regarding claim 2, Vicenti discloses the first escape preprocessing operation further comprises:  	driving the self-moving device to move in a second advancing direction, wherein the second advancing direction is a direction deviated from the first advancing direction towards a first side direction by a first preset angle (See at least paragraphs [0055], [0063] and [0068]-[0070] and Figs. 1-3). 	Regarding claim 5, Vicenti discloses the first escape preprocessing operation further comprising: 
 	driving the self-moving device to move in a third advancing direction, wherein the third advancing direction is a direction deviated from the first advancing direction towards a second side direction by the first preset angle (See at least paragraphs [0055], [0063] and [0068]-[0070] and Figs. 1-3). 	Regarding claim 10, Vicenti discloses the self-moving device is one of a cleaning robot, a service robot, a business robot and a transfer robot (See at least abstract, paragraphs [0003] and [0047]-[0048] and Figs. 1-2). 	Regarding claim 13, Vicenti discloses a self-moving device, comprising a traveling mechanism configured to drive the self-moving device to move on a working surface (See at least paragraph [0052] and Figs. 1-3);  	a controller configured to generate a plurality of control instructions (See at least paragraph [0052]  and Figs. 1-3);  	and an executor configured to process the plurality of control instructions, wherein the control instructions are configured to be loaded and executed by the executor to perform the following operations (See at least paragraph [0052] and Figs. 1-3): 
 	driving the self-moving device to move in a first advancing direction (See at least paragraph [0054] and Figs. 1-3); 
 	and determining whether the self-moving device can continue to move in the first advancing direction (See at least paragraph [0055] and [0070] and Figs. 1-3). 
While Vicenti discloses controlling the self-moving device to perform a first escape preprocessing operation (see Escape Behavior Mode paragraphs [0068]-[0070]),  Vicenti does not disclose controlling the self-moving device to perform a first escape preprocessing operation, when the self-moving device cannot continue to move in the first advancing direction, the first escape preprocessing operation comprising: controlling the self-moving device to move back and then increasing a rotation speed of a motor of a driving wheel of the self-moving device to move forward.
However, Xia teaches controlling the self-moving device to perform a first escape preprocessing operation, when the self-moving device cannot continue to move in the first advancing direction, the first escape preprocessing operating comprising: controlling the self-moving device to move back and then increasing a rotation speed of a motor of a driving wheel of the self-moving device to move forward (Optionally, the control unit controls the first driving wheel to cross the first obstacle, comprising: Controlling the first drive wheel to travel forward at a first speed, controlling the second drive wheel to travel forward at a second speed, the first speed being greater than or equal to a second speed, the first speed being a constant value. … Optionally, controlling the second driving wheel to cross the first obstacle includes: Controlling the first driving wheel to travel forward at a first speed, controlling the second driving wheel to travel forward at a second speed less than or equal to a second speed less than a preset speed. … As shown in FIG. 1 and FIG. 2, the mobile robot 10 … includes a body 110, a sensing assembly 120, a first driving wheel, a motor (not shown) connected to the first driving wheel 131, a second driving wheel 132, a motor connected to the second driving wheel 132 (Not shown) and the main brush 140. … Movement of the mobile robot 10 in the forward direction means that the mobile robot 10 travels in the positive direction of the X-axis, which is defined as the first travel direction, travels in the reverse direction of the Xaxis, travels in the reverse travel direction, and this direction is defined as the second travel direction. – See at least page 2, paragraphs 14-15 and 18-19; page 5, paragraph 10; and page 9, paragraph 8 and Figs. 9-12, which the Examiner interprets to describe a cleaning robot with both the means of moving backwards and the means of alternatively increasing speeds of each wheel to cross over a raised threshold). 
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the reversible and speed increasing capabilities of the drive wheels of Xia into the self-moving device of Vicenti because they are both directed toward obstacle determining and avoidance systems for self-moving devices. Doing so would allow the device to more easily overcome obstacles while still performing the required operations. 
Claims 3-4, 8-9, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vicenti in view of Xia as applied to claims 1, 2, and 13 above, and in further view of Romanov et. al (U.S. Publication Number 2011/0153081). 	Regarding claim 3, the combination of Vicenti and Xia does not explicitly disclose determining whether the self-moving device can continue to move in the second advancing direction; 
 	and controlling the self-moving device to perform a second escape preprocessing operation, when the self-moving device cannot continue to move in the second advancing direction.  
However, such matter is taught by Romanov (see at least paragraph [0109] wherein if the shell is compressed below a certain safety point, the robotic cleaner is triggered to reverse its course before it gets wedged and paragraph [0143] wherein the robotic cleaner 220 may include rear drop-off sensors 221, which are located on the rear of the main robot body 222. The rear drop-off sensors 221 may protect the wheels from backing off an edge of a surface while turning or travelling in a reverse direction, which implies that if the robotic cleaner is moving in a reverse direction and encounters and edge, it will stop reversing and head in a different direction (second escape preprocessing operation)).
 	It would be obvious to one skilled in the art before the effective filing date of the present invention to incorporate the teachings of Romanov going to the use of multiple escape processes in tandem with the combined system of Vicenti and Xia as both systems are directed to autonomous/robotic cleaners and one of ordinary skill in the art would have recognized the established utility of having a robot that uses multiple escape processes in tandem to ensure that a robotic cleaner does not get stuck or damaged and would have predictably applied it to improve the combined system of Vicenti and Xia. 	Regarding claim 4, the combination of Vicenti and Xia does not disclose the second escape preprocessing operation comprises at least one of the following operations:  	driving the self-moving device to move in a third advancing direction; 
 	controlling the self-moving device to move back; 
 	increasing the rotation speed of the motor of the self-moving device; 
 	recording a current position of the self-moving device; 
 	controlling the self-moving device to bypass the recorded current position of the self-moving device according to a preset motion type; 
 	controlling the self-moving device to send an alarm prompt; 
 	and increasing a reverse-rotation speed of a driving wheel of the self-moving device. 	However, Romanov teaches controlling the self-moving device to move back (See at least paragraph [0109] and Figs 1-2).
 	It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the reversing capabilities of Romanov into the combination of Vicenti and Xia as both systems are directed to autonomous/robotic cleaning systems and doing so would help the autonomous device maneuver around obstacles and continue to perform its tasks.
	Regarding claim 8, the combination of Vicenti and Xia does not disclose the first escape preprocessing operation further comprises at least one of the following operations:  	marking a current position of the self-moving device;  	controlling the self-moving device to move back; 
 	determining whether the self-moving device can move back;  	controlling the self-moving device to bypass the marked current position according to a preset motion type, when the self-moving device can move back successfully;  	controlling the self-moving device to perform a third escape preprocessing operation, when the self-moving device cannot move back successfully; 
 	controlling the self-moving device to send alarm information; 
 	and increasing a reverse-rotation speed of a driving wheel of the self-moving device. 	However, Romanov teaches controlling the self-moving device to move back (In this embodiment of the invention, the shell can compress over the drive box 95 when pressed down from a force external to the robotic cleaner. This has two advantages. First, the shell may lower down if the robotic cleaner travels under low clearance furniture and this may avoid the robotic cleaner getting wedged in place. In addition, a limit or contact switch 99 may provide detection if the shell compresses below a certain safety point, triggering the robotic cleaner to reverse its course before it gets wedged. – See at least paragraph [0109] and Figs 1-2; paragraphs [0331]-[0332] the robot turns and uses sensors while cleaning, including around obstacles, and builds a map of the regions, including mapping the obstacles, from the sensor data.  This map is then used by the robot in cleaning.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the reversing capabilities and map building capabilities (including that of marking positions of obstacles) of Romanov into the combination of Vicenti and Xia as both systems are directed to autonomous/robotic cleaning systems and one of ordinary skill in the art would have recognized the established utility of having a robot having the reversing capabilities and map building capabilities (including that of marking positions of obstacles) to ensure safety and efficiency and would have predictably applied it to improve the combination of Vicenti and Xia. 	Regarding claim 9, the combination of Vicenti and Xia does not explicitly disclose the first escape preprocessing operation comprises: 
marking a current position of the self-moving device, wherein the marking a current position of the self-moving device comprises:
marking the current position of the self-moving device as an obstacle;  
marking information on the obstacle on a map constructed by the self-moving device; 
and controlling the self-moving device to no longer pass the marked position in subsequent operations.
However, such matter is taught by Romanov (See at least paragraph [0109] and Figs 1-2; paragraphs [0331]-[0332] the robot turns and uses sensors while cleaning, including around obstacles, and builds a map of the regions, including mapping the obstacles, from the sensor data.  This map is then used by the robot in cleaning.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the reversing capabilities and map building capabilities (including that of marking positions of obstacles) of Romanov into the combination of Vicenti and Xia as both systems are directed to autonomous/robotic cleaning systems and one of ordinary skill in the art would have recognized the established utility of having a robot having the reversing capabilities and map building capabilities (including that of marking positions of obstacles) to ensure safety and efficiency and would have predictably applied it to improve the combination of Vicenti and Xia. 	Regarding claim 14, the combination of Vicenti and Xia does not explicitly disclose the first escape preprocessing operation further comprises:  	driving the self-moving device to move in a second advancing direction, wherein the second advancing direction is a direction deviated from the first advancing direction towards a first side direction by a first preset angle; 
 	and the processor further loads and executes the following control instructions:  	determining whether the self-moving device can continue to move in the second advancing direction; 
 	and controlling the self-moving device to perform a second escape preprocessing operation, when the self-moving device cannot continue to move in the second advancing direction. 	However, such matter is taught by Romanov (see at least paragraph [0109] wherein if the shell is compressed below a certain safety point, the robotic cleaner is triggered to reverse its course before it gets wedged and paragraph [0143] wherein the robotic cleaner 220 may include rear drop-off sensors 221, which are located on the rear of the main robot body 222. The rear drop-off sensors 221 may protect the wheels from backing off an edge of a surface while turning or travelling in a reverse direction, which implies that if the robotic cleaner is moving in a reverse direction and encounters and edge, it will stop reversing and head in a different direction (second escape preprocessing operation)).
 	It would be obvious to one skilled in the art before the effective filing date of the present invention to incorporate the teachings of Romanov going to the use of multiple escape processes in tandem with the combination of Vicenti and Xia as both systems are directed to autonomous/robotic cleaners and one of ordinary skill in the art would have recognized the established utility of having a robot that uses multiple escape processes in tandem to ensure that a robotic cleaner does not get stuck or damaged and would have predictably applied it to improve the combination of Vicenti and Xia. 	Regarding claim 15, the combination of Vicenti and Xia does not disclose the second escape preprocessing operation comprises at least one of the following operations: 
	driving the self-moving device to move in a third advancing direction; 
 	controlling the self-moving device to move back; 
 	increasing the rotation speed of the motor of the self-moving device; 
 	recording a current position of the self-moving device; 
	controlling the self-moving device to bypass the recorded current position of the self-moving device according to a preset motion type; 
 	controlling the self-moving device to send an alarm prompt; 
 	and increasing a reverse-rotation speed of a driving wheel of the self-moving device.
 	However, Romanov teaches controlling the self-moving device to move in a third advancing direction (see at least paragraph [0143] wherein the robotic cleaner 220 may include rear drop-off sensors 221, which are located on the rear of the main robot body 222. The rear drop-off sensors 221 may protect the wheels from backing off an edge of a surface while turning or travelling in a reverse direction, which implies that if the robotic cleaner is moving in a reverse direction and encounters and edge, it will stop reversing and head in a different direction (second escape preprocessing operation)).
 	It would be obvious to one skilled in the art before the effective filing date of the present invention to incorporate the teachings of Romanov going to the use of multiple escape processes in tandem with the combination of Vicenti and Xia as both systems are directed to autonomous/robotic cleaners and one of ordinary skill in the art would have recognized the established utility of having a robot that uses multiple escape processes in tandem to ensure that a robotic cleaner does not get stuck or damaged and would have predictably applied it to improve the combination of Vicenti and Xia.
Regarding claim 16, the combination of Vicenti and Xia explicitly discloses the first escape preprocessing operation further comprising: 
 	driving the self-moving device to move in a third advancing direction, wherein the third advancing direction is a direction deviated from the first advancing direction towards a second side direction by the first preset angle (See at least paragraphs [0055], [0063] and [0068]-[0070] and Figs. 1-3 of Vicenti). 	Regarding claim 19, the combination of Vicenti and Xia does not disclose the first escape preprocessing operation further comprises at least one of the following operations: 
 	marking a current position of the self-moving device; 
 	controlling the self-moving device to move back; 
 	determining whether the self-moving device can move back; 
	controlling the self-moving device to bypass the marked current position according to a preset motion type, when the self-moving device can move back successfully; 
 	controlling the self-moving device to perform a third escape preprocessing operation, when the self-moving device cannot move back successfully; 
 	controlling the self-moving device to send alarm information; 
 	and increasing a reverse-rotation speed of a driving wheel of the self-moving device.
 	However, Romanov teaches controlling the self-moving device to move back (In this embodiment of the invention, the shell can compress over the drive box 95 when pressed down from a force external to the robotic cleaner. This has two advantages. First, the shell may lower down if the robotic cleaner travels under low clearance furniture and this may avoid the robotic cleaner getting wedged in place. In addition, a limit or contact switch 99 may provide detection if the shell compresses below a certain safety point, triggering the robotic cleaner to reverse its course before it gets wedged. – See at least paragraph [0109] and Figs 1-2; paragraphs [0331]-[0332] the robot turns and uses sensors while cleaning, including around obstacles, and builds a map of the regions, including mapping the obstacles, from the sensor data.  This map is then used by the robot in cleaning.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the reversing capabilities and map building capabilities (including that of marking positions of obstacles) of Romanov into the combination of Vicenti and Xia as both systems are directed to autonomous/robotic cleaning systems and one of ordinary skill in the art would have recognized the established utility of having a robot having the reversing capabilities and map building capabilities (including that of marking positions of obstacles) to ensure safety and efficiency and would have predictably applied it to improve the combination of Vicenti and Xia. 	Regarding claim 20, the combination of Vicenti and Xia does not explicitly disclose the first escape preprocessing operation comprises:
marking a current position of the self-moving device, wherein the marking a current position of the self-moving device comprises: 
		marking the current position of the self-moving device as an obstacle; 
 		marking information on the obstacle on a map constructed by the self-moving device; 
 		and controlling the self-moving device to no longer pass the marked position in subsequent operations.
However, such matter is taught by Romanov (See at least paragraph [0109] and Figs 1-2; paragraphs [0331]-[0332] the robot turns and uses sensors while cleaning, including around obstacles, and builds a map of the regions, including mapping the obstacles, from the sensor data.  This map is then used by the robot in cleaning.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the reversing capabilities and map building capabilities (including that of marking positions of obstacles) of Romanov into the combination of Vicenti and Xia as both systems are directed to autonomous/robotic cleaning systems and one of ordinary skill in the art would have recognized the established utility of having a robot having the reversing capabilities and map building capabilities (including that of marking positions of obstacles) to ensure safety and efficiency and would have predictably applied it to improve the combination of Vicenti and Xia.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vicenti in view of Xia as applied to claims 1, 2, and 13 above, and in further view of Chiappetta et al (U.S. Publication Number 2004/0111184 A1). 	Regarding claim 6, the combination of Vicenti and Xia does not disclose the first preset angle ranging from 3° to 45°. 	However, Chiappetta teaches a self-moving device turning in a predefined range (See at least paragraph [0082] and Figs. 1 and 6A-6B). 	It would be obvious to one with ordinary skill in the art before the effective filing date of the present invention to incorporate the preset angles taught in Chiappetta into the combination of Vicenti and Xia as both systems are directed to autonomous/robotic cleaning systems, and the use of such preset angles would allow the self-moving device to predictably and efficiently navigate areas and avoid obstacles. 	Regarding claim 17, the combination of Vicenti and Xia does not disclose the first preset angle ranging from 3° to 45°. 	However, Chiappetta teaches a self-moving device turning in a predefined range (See at least paragraph [0082] and Figs. 1 and 6A-6B). 	It would be obvious to one with ordinary skill in the art before the effective filing date of the present invention to incorporate the preset angles taught in Chiappetta into the combination of Vicenti and Xia as both systems are directed to autonomous/robotic cleaning systems, and the use of such preset angles would allow the self-moving device to predictably and efficiently navigate areas and avoid obstacles.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vicenti in view of Xia in further view of Romanov as applied to claims 3-4 above, and further in view of Chiappetta. 	Regarding claim 11, the combination of Vicenti, Xia, and Romanov does not disclose the first preset angle ranging from 3° to 45°. 	However, Chiappetta teaches a self-moving device turning in a predefined range (See at least paragraph [0082] and Figs. 1 and 6A-6B). 	It would be obvious to one with ordinary skill in the art before the effective filing date of the present invention to incorporate the preset angles taught in Chiappetta into the combination of Vicenti, Xia, and Romanov as both systems are directed to autonomous/robotic cleaning systems, and the use of such present angles would allow the self-moving device to predictably and efficiently navigate areas and avoid obstacles. 	Regarding claim 12, the combination of Vicenti, Xia, and Romanov does not disclose the first preset angle ranging from 3° to 45°. 	However, Chiappetta teaches a self-moving device turning in a predefined range (See at least paragraph [0082] and Figs. 1 and 6A-6B). 	It would be obvious to one with ordinary skill in the art before the effective filing date of the present invention to incorporate the preset angles taught in Chiappetta into the combination of Vicenti, Xia, and Romanov as both systems are directed to autonomous/robotic cleaning systems, and the use of such present angles would allow the self-moving device to predictably and efficiently navigate areas and avoid obstacles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./           Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/           Supervisory Patent Examiner, Art Unit 3666